Citation Nr: 1105091	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-26 351A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the income of the Veteran's surviving spouse is 
excessive for purposes of payment of Department of Veterans 
Affairs nonservice-connected death pension benefits.  

2.  Whether the debt for overpayment calculated in the amount of 
$16,344.00 was properly created and calculated.  

3.  Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $16,344.00.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from December 1942 to December 
1945.  The "appellant" in this case is taken as both the 
Veteran's surviving spouse, and her daughter acting as her 
custodian.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Department 
of Veteran Affairs (VA) Pension Maintenance Center (PMC) in St. 
Paul, Minnesota.  The case is otherwise in the jurisdiction of 
the Waco, Texas Regional office (RO).  

The PMC terminated the appellant's death pension benefits, 
effective April 1, 2006, which was the date of initial 
entitlement to such benefits, because the appellant's countable 
income and net worth exceeded the maximum amount allowed by law.  
In March 2010, the Board remanded the claim for additional 
development, and it has now been returned for further appellate 
consideration.  




FINDINGS OF FACT

1.  The appellant reported countable income exceeds the maximum 
rate of death pension payable to a surviving spouse.  

2.  The appellant received death pension benefits to which she 
was not entitled since not all income (a living trust) was 
properly reported.  Thus, an overpayment in the amount of 
$16,344.00 was created because she received pension benefits to 
which she was not entitled.  

3.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant (through her custodian) in the 
creation of the debt.  

4.  However, she was clearly at fault in the creation of the debt 
in failing to report her income from a living trust; any fault of 
VA in the creation of this debt is far outweighed by the fault of 
the Veteran

5.  A waiver of repayment of this debt would result in unfair 
enrichment to the appellant; recovery of this overpayment will 
not subject her to undue hardship.  

6.  Denial of the waiver request would not defeat the purpose of 
the award of VA benefits.  

7.  There is no indication that appellant relinquished a valuable 
right or incurred a legal obligation in reliance upon the 
additional benefits received.  




CONCLUSIONS OF LAW

1.  Termination of VA death pension benefits was proper.  
38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2010).  

2.  There is a valid debt resulting from an overpayment of death 
pension benefits in the amount of $16,344.00.  38 U.S.C.A. 
§§ 1502, 1503, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2010).  

3.  The criteria are not met for waiver of recovery of this 
overpayment.  38 U.S.C.A. § 5302 (west 2002 & Supp. 2009); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The Veterans 
Claims Assistance Act of 2000 does not affect matters on appeal 
when the issue is limited to statutory interpretation.  Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 
25180 (2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit claimed).  
In addition, there is no indication that any additional notice or 
development would aid the appellant in substantiating her claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); see Dela 
Cruz.  



Background

VA received the appellant's Eligibility Verification Report (VA 
FORM 21-0518) in March 2007.  In a May 2007 Report of Contact (VA 
FORM 119) (telephone conversation) with the appellant's 
custodian, information was received regarding the cost of the 
appellant's care and information regarding a living trust.  

In correspondence dated in May 2007, the appellant was asked to 
provide the value of the trust and additional income information.  
In response, the appellant's custodian (her daughter) provided a 
copy of the living trust.  In July 2007 VA asked for additional 
information related to the appellant's net worth.  In a July 2007 
response, a Request for Details of Expenses (VA Form 21-8049) was 
received.  Added to the record in August 2007 was a copy of the 
appellant's stock quote from Exxon Mobil.  

In September 2007 the PMC terminated the appellant's death 
pension benefits, effective April 1, 2006, which was the date of 
initial entitlement to such benefits, because the appellant's 
countable income and net worth exceeded the maximum amount 
allowed by law.  She was informed that she had been paid 
$16,344.00 more than she was entitled to receive as VA was only 
recently informed that she received income from a living trust.  

In November 2007 the appellant's custodian submitted a notice of 
disagreement on her behalf in which she disagreed with the 
termination of pension benefits and subsequent debt of 
$16.344.00.  



Analysis

Whether the income of the Veteran's surviving spouse is 
excessive for purposes of payment of Department of Veterans 
Affairs nonservice-connected-death pension benefits
and
Whether the debt for overpayment calculated in the amount of 
$16,344.00 was properly created and calculated.

The appellant is the surviving spouse of a Veteran who had 
qualifying wartime service; as such, she is basically eligible 
for a rate of pension set by law, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.23 (2010).  The appellant's payment of death 
pension benefits was terminated because the RO found that her 
countable income exceeds the maximum applicable rate.

The appellant contends that she needs VA death pension benefits 
to live and pay her medical expenses.  She feels that she is 
entitled to VA death pension benefits, based on her husband's 
wartime service.

The maximum rate of death pension benefits that may be paid is 
set by law. An otherwise qualifying claimant will be paid up to 
the maximum rate, reduced by the amount of her countable income.  
38 U.S.C.A. § 1541 (West 2002 & Supp. 2009); 38 C.F.R. § 3.23, 
3.273 (2010).  Payments from any kind of source shall be counted 
as income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271 
(2010).  Nonrecurring income, income received on a one-time 
basis, will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 C.F.R. 
§ 3.271(a)(3) (2010).  Income received from a private annuity, 
including payments of principal and/or interest, are not the 
types of payment which are specifically excluded by the VA in the 
calculation of VA improved pension benefits 38 C.F.R. § 3.272 
(2010).  In other words, any countable income of the appellant 
will reduce the pension benefits, dollar for dollar, by the 
amount of the income.  Thus, if the appellant's annual income 
exceeds the maximum payable rate, the entire amount is offset, 
and the appellant is not entitled to any death pension benefits.

Basic entitlement exist only, if, among other things, the 
appellant's income is not in excess of the maximum annual pension 
rate (MAPR) specified by law.  38 U.S.C.A. § 1521(a) (West 2002 
&Supp. 2009).  During the pertinent period, the pension benefits 
were limited to income under approximately 11,300 dollars.  

In determining income for purposes of entitlement to death 
pension, payments of any kind from any source are counted as 
income during the 12-month period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2010).  38 
U.S.C.A. § 1503 (West 2002 & Supp. 2009); 38 C.F.R. § 3.271 
(2010).  Exclusions from income do not include Social Security 
Administration (SSA) disability benefits.  38 C.F.R. § 3.272 
(2010).

The appellant's sources of reported income includes Social 
Security Administration (SSA) benefits of $3,834.00, other 
retirement of $15,000.00, and other income of $6,912.00.  In 
computing her countable income, consideration was given to 
reported medical expenses paid of $33,967.00.  She was informed 
that reported medical expenses were considered in reducing her 
countable income.  The final amount after expenses were deducted 
was $16,344.00.  

As noted above, it was determined in 2007 that income received 
from a living trust had not been counted in making this 
determination.  Review of the living trust reflects that during 
the lifetime of the surviving Settlor (the appellant, in this 
case), the Trustee shall pay to her, at such intervals as the 
Trustee may determine, so much or all of the net income as the 
Trustee, deems necessary and appropriate to provide for her 
health, maintenance, and support.  Balance amounts in the trust 
are in excess of $100,000.00.

As noted above, in September 2007, the PMC terminated the 
appellant's death pension benefits, effective April 1, 2006, 
which was the date of initial entitlement to such benefits, 
because the appellant's countable income and net worth exceeded 
the maximum amount allowed by law.  She was informed that she had 
been paid $16,344.00 more than she was entitled to receive as VA 
was only recently informed that she received income from a living 
trust.  

Where reduction or discontinuance of a running award of improved 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end of 
the month in which the increase occurred.  38 C.F.R. § 
3.660(a)(2) (2010).  In the present case, the appellant's income 
exceeds the maximum allowable pension rate for a surviving spouse 
with no dependents.  Thus, she is no longer entitled to VA 
improved death pension benefits.  The effective date of her 
termination was therefore properly determined to be the date that 
was initially awarded the benefits, April 1, 2006.  See id.

The Board acknowledges the appellant's disagreement with the VA's 
decision to terminate her improved death pension benefits.  
However, as previously discussed, her countable income clearly 
exceeded that allowed by VA law and regulations.  Moreover, the 
Board notes that the appellant was informed of the need to 
provide VA with all information regarding her income and net 
worth, including any annuities.  See the March 2006 VA Form 21-
534, Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  It 
is noted that the trust was originally not reported as the 
custodian had been told it did not have to be.

With respect to her claim of unfairness, although sympathetic to 
the appellant's arguments, nevertheless, the Board is bound in 
its decisions by applicable statutes enacted by Congress.  
Payments of monetary benefits from the Federal Treasury must be 
authorized by statute, regardless of extenuating circumstances or 
claims of fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 
(1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  In other words, unless an 
individual meets all of the requirements of a particular law, he 
or she is not entitled to the benefit; indeed the benefit cannot 
be awarded, regardless of the circumstances. VA's pension program 
is intended to give wartime Veterans and qualifying dependents, 
such as surviving spouses, a minimum level of financial security.  
While wartime service is one requirement, income below the level 
set by law is an additional requirement. Congress did not enact 
any exceptions to the above-discussed legal provisions which 
would permit a grant of the requested benefit, and we are not 
free to disregard the law.  Based on the evidence of record, the 
appellant's income is excessive for death pension purposes. As 
the law and not the evidence is dispositive in this case, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Moreover, as indicated above, the amount 
of the debt was properly created and calculated.  

Entitlement to a waiver of recovery of an overpayment of death 
pension benefits in the amount of $16, 344.00.

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law by 
VA when it is determined that collection would be against equity 
and good conscience.  The term "overpayment" refers only to those 
benefit payments made to a designated living payee or beneficiary 
in excess of the amount due or to which such payee or beneficiary 
is entitled.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 1.962 (2010).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection of 
the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2010).  In essence, "equity and good conscience" 
means fairness to both the appellant and to the government.

"Equity and good conscience" involves a variety of elements:  (1)  
Fault of the debtor.  Where the actions of the debtor contribute 
to creation of the debt.  (2)  Balancing of faults.  Weighing 
fault of the debtor against VA fault.  (3)  Undue hardship.  
Whether collection would deprive debtor or family of basic 
necessities.  (4)  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  (5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor.  (6)  
Changing position to one's detriment.  Reliance on VA benefits 
results in the relinquishment of a valuable right or incurrence 
of a legal obligation.  See 38 C.F.R. § 1.965(a) (2010).  The 
list of elements contained in the regulation is not all 
inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Particular emphasis is, therefore, placed upon the elements of 
the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a) 
(2010).

In determining whether a waiver of overpayment is appropriate, 
VA's (and the Board's) inquiry is focused on three distinct 
questions.  First, VA must determine if the overpayment at issue 
was validly created.  Schaper v. Derwinski, 1 Vet. App. 430, 434-
35 (1991) [noting that before adjudicating a waiver application, 
the lawfulness of the overpayment must first be decided]; see 
also VAOPGCPREC 6-98 [holding that where the validity of the debt 
is challenged, that issue must be developed before the issue of 
entitlement to a waiver of the debt can be considered].  For 
obvious reasons, in the absence of a valid debt, no further 
inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation.  If 
it did, waiver of the overpayment is automatically precluded, and 
further analysis is not warranted.  38 U.S.C.A. § 5302 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2010); see 
also Ridings, supra [holding that the Board must independently 
address the matter of bad faith before addressing whether waiver 
would be appropriate].

Finally, after it has been determined that the debt is valid and 
that fraud, misrepresentation and/or bad faith had no part in its 
creation, VA must then consider whether collection of the debt 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2010).  The resolution of this question involves the 
consideration of various elements including, inter alia, the 
fault of the debtor, the fault of VA, undue hardship, unjust 
enrichment, whether collecting the debt would defeat the purpose 
of the benefit, and whether the veteran changed his position to 
his detriment as a result of the overpayment.

The Board will address these three areas of consideration in 
turn.

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 1.962 (2010).  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2010).  

The appellant was awarded death pension benefits based on 
incomplete financial income information.  When income from a 
living trust was reported, her net worth barred her from 
receiving these benefits.  She was paid $16,344.00 more than she 
deserved based on the erroneous information.  38 U.S.C.A. § 
5112(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.502 (2010).

Accordingly, the Board concludes that the overpayment in question 
is a valid debt because the appellant received benefits to which 
she was not entitled.  38 C.F.R. §§ 3.23, 3.271, 3.272 3.353 
(2010).  

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis is 
not warranted.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2010).  

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at another's 
expense.  An appellant's conduct in connection with an 
overpayment exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  Richards 
v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b) (2010).

Although the evidence indicates that the appellant was notified 
of the need to all sources of income (e.g. VA Form 21-534), there 
is no indication that she (or her custodian on her behalf) in 
fact read and willfully disregarded the information provided by 
VA.  The evidence does not indicate that the appellant 
deliberately acted with the intent to seek an unfair advantage, 
with knowledge of the likely consequences.  It appears, instead, 
that the error was of omission rather than commission.

The Board finds, therefore, that the appellant did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will be 
given to six enumerated elements, which include fault of veteran 
and undue hardship.  38 C.F.R. § 1.965(a) (2010); see also Cullen 
v. Brown, 5 Vet. App. 510 (1993) [when determining whether 
recovery is against equity and good conscience, the Board must 
analyze all six factors].

The definition of fault is "the commission or omission of an act 
that directly results in the creation of the debt."  Veterans 
Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault 
should initially be considered relative to the degree of control 
the veteran had over the circumstances leading to the 
overpayment.  If control is established, even to a minor degree, 
the secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of care, 
with due regard for the appellant's contractual responsibility to 
the government.  The age, financial experience, and education of 
the appellant should also be considered in these determinations.

A person who is a recipient of VA pension benefits must notify VA 
of all circumstances that will affect her entitlement to receive 
the benefit being paid.  As indicated above in the discussion of 
bad faith, there is no evidence that the appellant actually read 
and disregarded information supplied by VA concerning the effect 
of changes in her income on her VA benefits and the requirement 
that she report such changes.  However, although this may lead to 
a conclusion that bad faith did not exist, it does not absolve 
the appellant of fault.  Jordan v. Brown, 10 Vet. App. 171 (1997) 
[professed ignorance of the controlling regulation or the failure 
to read relevant notices does not alleviate fault].  Even if the 
appellant did not read the instructions from VA, persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations "regardless 
of actual knowledge of what is in the (r)egulations or of the 
hardship resulting from innocent ignorance."  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 
(1947).

The overpayment is solely due to the appellant's/custodian's 
failure to report the fact that the appellant was receiving 
income from a living trust in a timely manner.  When this 
information was obtained, VA then began to immediately begin the 
process of terminating her pension benefits.  In the absence of 
any indication of excess income, VA is not at fault in the 
creation of this overpayment.

Regarding the element of defeating the purpose of the intended 
benefit, the purpose of a death pension is to provide income to a 
surviving spouse of a disabled wartime Veteran who has limited 
means.  This particular element is not relevant to this claim 
because the appellant is not presently receiving VA pension 
benefits.  Such payments were terminated because of the 
appellant's improved financial circumstances.  Therefore, 
recovery of the overpayment would not nullify the objective for 
which the pension payments were intended.

The Board further finds that failure to make restitution of the 
overpayment would result in unjust enrichment to the appellant.  
In effect, a waiver of this overpayment would allow the appellant 
to realize a gain (receipt of pension benefits paid which she was 
not entitled to based on income limitations) based on her failure 
to timely notify VA of her receipt of living trust income.  
Allowing the appellant to realize any gain from such conduct 
would clearly result in unjust enrichment.

The Board also has considered the factor of whether the 
appellant's reliance on the pension benefits caused her to change 
her position to her detriment.  However, there is no evidence of 
record indicating that receipt of pension benefits otherwise 
caused the appellant to relinquish a valuable right or to incur a 
legal obligation.

In light of the above, the Board finds that recovery of the 
overpayment would not cause an undue hardship, depriving the 
appellant of basic necessities.

Final Considerations

The application of the principle of reasonable doubt is not 
appropriate in this case, and the Board finds that termination of 
the appellant's improved death pension benefits, effective April 
1, 2006, was proper in light of her excessive income.  Moreover, 
reasonable doubt is not appropriate regarding the additional 
issues before the Board.  The debt for overpayment calculated in 
the amount of $16,344.00 was properly created and calculated, and 
entitlement to a waiver of recovery of an overpayment of death 
pension benefits for that amount is not warranted.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).



	(CONTINUED ON NEXT PAGE)


ORDER

The income of the surviving spouse of the Veteran is excessive 
for purposes of payment of Department of Veterans Affairs 
nonservice-connected death pension benefits.  

The debt for overpayment calculated in the amount of $16,344.00 
was properly created and calculated.  

Entitlement to a waiver of recovery of an overpayment of death 
pension benefits in the amount of $16, 344.00 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


